Citation Nr: 1748206	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-14 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for the service-connected posttraumatic stress disorder (PTSD), current rated as 50 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

3.  Entitlement to service connection for a right ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	Matthew Wilcut, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1964 to August 1987.

This case is before the Board of Veterans' Appeals (Board) on appeal from March 2011 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the March 2011 rating decision, the RO granted an increased rating from 10 percent to 50 percent for the service-connected PTSD; and, denied entitlement to a TDIU.  In the June 2011 rating decision, the RO reopened a previously denied claim of service connection for hearing loss, but denied service connection for bilateral hearing loss on the merits.  

In May 2014, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is of record.  

In April 2015, the Board also reopened the previously denied claim of service connection for bilateral hearing loss, and remanded that matter for additional development of the record, along with the claim for a disability rating in excess of 50 percent for the service-connected PTSD; and, the claim of entitlement to a TDIU.  

Also, in the April 2015 decision/remand, the Board noted that the Veteran had filed a timely Notice of Disagreement (NOD) with the RO's January 2008 severance of service connection for right knee degenerative joint disease (DJD); however, the RO had yet to issue a Statement of the Case (SOC) addressing the propriety of the severance of service connection for right knee DJD.  Accordingly, and in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. § 19.29, 19.30, the Board remanded the matter to the RO for issuance of a SOC pursuant to the holding in Manlincon v. West 12 Vet. App. 238 (1999).  In January 2017, the RO issued an SOC in response to the Board's remand directive.  The SOC cover letter specifically notified the Veteran that to complete his appeal he must file a formal appeal.  The Veteran was further notified that a VA Form 9, substantive appeal form was enclosed with the SOC and that he could use this form to complete his appeal.  The Veteran thereafter did not submit a substantive appeal (VA Form 9 or equivalent), and the record does not otherwise suggest that the Veteran intended move forward with an appeal as to the issue of the propriety of the severance of service connection for right knee DJD.  The Board is aware that the failure to file a timely substantive appeal is not necessarily a jurisdictional bar to appellate consideration, and may be waived by the Board.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  However, in this case the Veteran failed to provide any indication of an intent to file a formal appeal as to the severance issue, despite being specifically notified of the requirement.  Accordingly, the Board finds that the issue of the propriety of the severance of service connection for right knee DJD is not currently in appellate status or before the Board at this time.  

Finally, in May 2017, the RO issued a rating decision granting service connection for a left hear hearing loss disability, and assigned an initial noncompensable disability rating, effective from January 28, 2010.  Accordingly, the issue of service connection for a left ear hearing loss is no longer in appellate status or before the Board.  The issue of service connection for a right ear hearing loss disability remains on appeal, and was addressed in a July 2017 Supplemental Statement of the Case (SSOC), along with the other issues listed on the Cover Page of this decision.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue(s) of service connection for a right ear hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity; and not by deficiencies in most areas. 

2.  The Veteran is, as likely as not, unable to obtain or maintain substantially gainful employment consistent with his education and work history, due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability in excess of 50 percent for the service-connected PTSD have not been met or approximated for any period covered by this claim.  38 U.S.C.A. §§ 1155, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  Resolving all doubt in favor of the Veteran, the criteria for entitlement to TDIU are more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).

	(CONTINUED ON NEXT PAGE)






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a February 2010 letter to the Veteran.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), personnel records, and VA treatment records have been associated with the record.  The Veteran has provided testimony at a hearing.  The Veteran's claim was remanded by the Board in April 2015 to obtain outstanding records and to obtain adequate medical opinions.  There has been substantial compliance with the Board's remand directives.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Increased Rating - PTSD

The Veteran seeks a disability rating in excess of 50 percent for the service-connected PTSD.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

It is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms.  See 38 C.F.R. § 4.126.  After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering.

VA has adopted and applies a schedule of ratings based on one general rating formula for mental disorders.  38 U.S.C.A. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  The Courts have held that this action was in accordance with statutory authority.  See generally Mauerhan v. Principi, 16 Vet. App. 436 (1992); Cohen v. Brown, 10 Vet. App. 128 (1997). 

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA considers all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM).  See 38 C.F.R. § 4.126.  

Since August 4, 2014, VA has required a diagnosis of a mental disorder that conforms with the DSM-5.  For claims prior to that date, VA required a diagnosis in conformance with the DSM-IV-TR.  See Schedule for Rating Disabilities:  Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093, 45,093 -94 (Aug. 4, 2014 (amending 38 C.F.R. § 4.125)).

Pertinent to the claim on appeal, the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities: 

A 50 percent rating is warranted if the mental disorder is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

Use of the term "such as" in the criteria for a rating under § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign to a rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013); see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of the regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.  "[I]n the context of a 70 [percent] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Thus, assessing whether a 70 percent evaluation is warranted requires a two-part analysis: "The . . . regulation contemplates [: (1) ] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation[; and (2) ] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Vazquez-Claudio, 713 F.3d at 118.

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  It is the responsibility of the rating specialist to interpret examination reports in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2, 4.126. 

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replaced them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction (AOJ) on or after August 4, 2014.  This appeal was pending long before August 4, 2014.  Although DSM-IV applies to this appeal, it is worth noting that, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015). 

GAF scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  GAF scores ranging between 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

In this case, the Veteran's PTSD symptoms have been fairly consistent throughout the entire period covered by this claim.  

At his February 2011 VA examination, his May 2014 video conference, and his March 2017 VA examination, the Veteran reported that he continued to have nightmares several nights per week.  He wakes up screaming from his nightmares and this causes significant sleep disturbance.  The Veteran reported that he sleeps less than 6 hours per night, and is often tired and irritable during the day.  The Veteran required daytime naps due to his sleep disturbance.  The Veteran also described symptoms of increased arousal, irritability, exaggerated startle response, avoidant behavior, and hypervigilance.  

He experienced restricted affect, and socialized very little because he feels uncomfortable around others.  

He reported having flashbacks at restaurants due to the lights reminding him of Vietnam.  He reportedly varied his routes when driving in the city due to his hypervigilance.  

In addition to the above, the February 2011 VA examiner noted a GAF score of 60.

In addition to the above, the March 2017 VA examiner specified that the Veteran's active PTSD symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

Mental status examination in March 2017 revealed the Veteran to be casually dressed and well-groomed.  He presented with appropriate eye contact, he was alert, oriented time three, and cooperative.  His mood was anxious, affect was stable, and speech was fairly productive.  No psychomotor agitation was present.  The Veteran did not have delusional thinking or a psychosis.  The Veteran denied suicidal and homicidal ideation.  His thought process was logical.  He presented with no apparent attention or memory difficulties.  Insight and judgment were adequate, and thought content was unremarkable.  He had good impulse control and no episodes of violence.  He did not have panic attacks or exhibit obsessional or ritualistic behavior.  

The examiner opined that the Veteran's overall disability picture with respect to occupational and social impairment, was best summarized as resulting in reduced reliability and productivity.  The examiner also noted that the current findings were similar to those noted on the February 2011 VA examination report.  

VA outpatient records also show symptoms, frequency, and severity similar to what was shown on both VA examinations.  This is also consistent with the Veteran's hearing testimony.  

In light of the foregoing, the Board finds that an increase in the Veteran's service-connected PTSD disability rating in excess of 50 percent is not warranted.  Although the Veteran had frequent and consistent nightmares, which result in moderate to severe sleep disturbance, the preponderance of the evidence is against a finding that the Veteran has such frequent, severe and durational symptoms indicating deficiencies in most areas, such as school, work, family relations, judgment, thinking and mood due to the service-connected PTSD. 

The Veteran prefers to remain isolated; however, he has remained married to his wife for over 40 years and described the relationship as good.  Thus, while the Veteran may have difficulty establishing and maintaining effective relationships, the Veteran nonetheless does not have an inability to maintain relationships.  

Likewise, the evidence does not substantiate symptomatology of the type and degree contemplated as "obsessional rituals which interfere with routine activities." No such obsessional rituals have been described.  The evidence does not substantiate symptomatology of the type and degree contemplated as "speech intermittently illogical, obscure, or irrelevant."

The evidence does not substantiate symptomatology of the type and degree contemplated as "near-continuous panic or depression affecting the ability to function independently, appropriately and effectively."  The Veteran exhibited appropriate behavior at all examinations, at his hearing, and during outpatient treatment.  The Veteran denies periods of violence, and is able to perform activities of daily living.  He communicates effectively with examiners and his statements are consistent.  

While the evidence establishes that the Veteran has periods of irritability and anger, and while such symptomatology is of the "type" contemplated for the 70 percent rating, the evidence does not suggest symptoms of the "degree" contemplated as impaired impulse control.

At no time during the course of the appeal, has any examiner considered the Veteran's overall disability picture to be more severe than occupational and social impairment with reduced reliability and productivity; and, the Veteran's reported symptom frequency and severity is consistent with this level of social and occupational impairment.  This level of occupational and social impairment is consistent with a 50 percent disability rating, but no higher. 

While certainly not dispositive in and of itself, the February 2011 and March 2017 VA examiners were asked to select the most appropriate level of impairment, and did not select the criteria for the 70 percent rating.  In fact, the criteria for a 50 percent rating were deemed most appropriate.  This is probative evidence against entitlement to a 70 percent rating.  Moreover, these findings are consistent with the outpatient treatment records and the Veteran's contentions. 

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, with respect to any ratings greater than herein assigned, the preponderance of the evidence is against the claim.  Therefore, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against a rating in excess of 50 percent for the service-connected PTSD.  

III.  TDIU

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

The Veteran's service-connected disabilities include PTSD, rated at 50 percent disabling; severe degenerative right knee disease status post total knee replacement, rated as 30 percent disabling, diabetes mellitus, type II, rated as 20 percent disabling; and, left ear hearing loss, rated as noncompensable.  

The combined rating is 70 percent, and the Veteran has one disability rated at least 40 percent disabling.  Accordingly, the threshold percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16a are met, and the only other consideration is whether the Veteran is unable to obtain or maintain gainful employment.  

The Board finds that the Veteran is unemployable due to his service-connected disabilities.  First, the Veteran's PTSD makes it difficult for the Veteran to interact with others.  Second, the Veteran has been deemed by the Social Security Administration (SSA) as unemployable due to his right knee disability and his diabetes mellitus, both of which are service-connected disabilities.  While the Board is not bound by the SSA findings, as their standards are different from what is necessary to substantiate a TDIU claim, the Board nevertheless has considered the occupational impairment caused by the service-connected right knee disability and diabetes in conjunction with the Veteran's PTSD.  

The Veteran has not worked since 2001 when he was let go by the post office due to his right knee disability.  Furthermore, the Veteran's PTSD results in sleep deprivation which, along with his avoidant and isolative behavior, results in an overall disability picture that places excessive restrictions on finding adequate sedentary employment.  See Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (TDIU may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him or her from performing work that would produce sufficient income to be other than marginal).

Therefore, affording the Veteran all benefit-of-the-doubt, the Board finds that the Veteran is unable to perform the physical or mental acts required for substantially gainful employment due to his service-connected disabilities.  Accordingly, a TDIU is granted.


ORDER

A disability rating in excess of 50 percent for the service-connected PTSD is denied.  

A TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

The Veteran seeks service connection for a right ear hearing loss disability.  

A VA examiner in February 2017 opined that the Veteran's current right ear hearing loss was not related to service, in part because no significant threshold shift was shown in service; and, in part because the February 2017 audiogram did not show a hearing loss for VA purposes (no threshold in any frequency between 500 Hz and 4000 Hz was 40 decibels or higher; only one threshold, at 3000 Hz, was higher than 25 decibels; and, speech recognition was 94 percent).  

However, the Veteran testified at his video conference that he was prescribed hearing aids by the VA, and, an April 2011 VA examination reveals a speech recognition score of only 78 percent in the right ear.  This score indicates a hearing loss in the right ear for VA purposes.  

The February 2017 examiner, however, did not address these findings in the examination report, and the Board finds it significant that there is such a discrepancy between the score from 2011 and the score from 2017, particularly where, as here, the Veteran's hearing appears to have improved, when it would normally be expected to either stay the same, or further deteriorate.  Accordingly, another examination is necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an authorized audiologist with appropriate expertise to determine the nature and etiology of the Veteran's right ear hearing loss.  The entire record must be reviewed by the examiner.  All necessary tests should be conducted.

Based on the examination results and the review of the entire record, the examiner should provide an opinion as to whether any current right ear hearing loss, at least as likely as not (a probability of 50 percent or greater) began in or is related to the Veteran's in-service acoustic trauma, keeping in mind that service connection for left ear hearing loss has been established.  

In this regard, the examiner's attention is directed to the Veteran's assertions; and, the discrepancy between the April 2011 speech recognition score of 78 percent in the right ear with the February 2017 speech recognition score of 94 percent in the right ear, as well as reconciling the fact that the Veteran has VA-prescribed hearing aids for hearing loss, yet the February 2017 audiogram indicates no hearing loss for VA purposes under 38 C.F.R. § 3.385.  Please provide a complete explanation for the opinion.  In addition, the examiner should be mindful that in-service noise exposure is conceded; and, even if a disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

2.  Following completion of the above, and any other development deemed necessary, readjudicate the Veteran's claim for entitlement to service connection for a right ear hearing loss disability.  If the action taken is adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and an appropriate amount of time to respond, before the claim is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


